Case 16-32472-KRH         Doc 47     Filed 05/27/20 Entered 05/27/20 14:42:14            Desc Main
                                    Document     Page 1 of 10



                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE EASTERN DISTRICT OF VIRGINIA
                                      Richmond Division


   IN RE:                                         )
                                                  )
   ROSINA DENISE COOK                             )       Case No. 16-32472-KRH
                                                  )       Chapter 13
                           Debtor                 )


                               AMENDED MOTION TO INCUR DEBT

            COMES NOW, the Debtor, by counsel, and as and for her Amended Motion to Incur

   Debt, states as follows:

            1.      The Debtor filed this case under Chapter 13 of the U.S. Bankruptcy Code on May

   16, 2016.

            2.      The Debtor has applied for and Movement Mortgage, LLC has approved a loan to

   the Debtor in the amount of $378,826.00 plus interest at 3.625% per annum to be repaid with 360

   equal monthly payments of $2,296.00 for the refinancing of the loan on her home located at 8902

   Mansfield Woods Drive, Henrico, VA 23231. A copy of the Closing Disclosure is attached

   hereto as Exhibit “A” and incorporated herein by this reference. The closing costs are to be paid

   by the Debtor.

            3.      The refinancing of the loan is in the best interest of the Debtor and will facilitate

   her ability to perform under her Chapter 13 Plan filed herein.

            4.      The Debtor’s Chapter 13 Plan has been confirmed.

            WHEREFORE, the Debtor requests that the Court enter an Order approving the aforesaid

   loan on the terms stated herein and for such other relief as the Court may deem appropriate.
Case 16-32472-KRH        Doc 47     Filed 05/27/20 Entered 05/27/20 14:42:14         Desc Main
                                   Document     Page 2 of 10




                                                       ROSINA DENISE COOK


                                                       By: /s/ James E. Kane
                                                               Counsel



   James E. Kane (VSB #30081)
   KANE & PAPA, P.C.
   1313 East Cary Street
   Richmond, VA 23219
   (804) 225-9500 (phone)
   (804) 225-9598 (fax)
   Counsel for Debtor


                                     CERTIFICATE OF SERVICE

           I hereby certify that on May 27, 2020, I will electronically file the foregoing with the

   Clerk of Court using the CM/ECF system, which will then send a notification of such filing

   (NEF) to all counsel of record who have signed up to receive such notification and by first class

   mail to the parties on the attached list.


                                                       /s/ James E. Kane
                                                           James E. Kane




                                               2
Case 16-32472-KRH        Doc 47     Filed 05/27/20 Entered 05/27/20 14:42:14            Desc Main
                                   Document     Page 3 of 10



                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE EASTERN DISTRICT OF VIRGINIA
                                     Richmond Division


   IN RE:                                        )
                                                 )
   ROSINA DENISE COOK                            )       Case No. 16-32472-KRH
                                                 )       Chapter 13
                          Debtor                 )


                        AMENDED NOTICE OF MOTION AND HEARING

            The above Debtor has filed an Amended Motion to Incur Debt in the above matter.

          Your rights may be affected. You should read these papers carefully and discuss them
   with your attorney, if you have one in this bankruptcy case. (If you do not have an attorney, you
   may wish to consult one.)

           If you do not want the court to grant the relief sought in the motion, or if you want the
   court to consider your views on the motion, then, within twenty-one (21) days from the date of
   this Notice you or your attorney must:

                  File with the court, at the address shown below, a written request for a hearing [or
                   written response pursuant to Local Bankruptcy Rule 9013-1(H)]. If you mail your
                   request for a hearing (or response) to the court for filing, you must mail it early
                   enough so the court will receive it on or before the date stated above, to:

                          Clerk of Court
                          United States Bankruptcy Court
                          701 East Broad Street
                          Richmond, VA 23219

            You must also mail a copy to:

                          James E. Kane, Esquire
                          Kane & Papa, P.C.
                          1313 East Cary Street
                          Richmond, Virginia 23219

                  Attend a hearing scheduled for June 3, 2020 at 12:00 p.m. at U.S. Bankruptcy
                   Court, 701 East Broad Street, Room 5000, Richmond, VA 23219. If no
                   timely response has been filed opposing the relief requested, the court may grant
                   the relief without holding a hearing.


                                                3
Case 16-32472-KRH        Doc 47     Filed 05/27/20 Entered 05/27/20 14:42:14         Desc Main
                                   Document     Page 4 of 10



           If you or your attorney do not take these steps, the court may decide that you do not
       oppose the relief sought in the motion or objection and may enter an order granting that
       relief.

   Dated: May 27, 2020                                 ROSINA DENISE COOK


                                                       By: /s/ James E. Kane
                                                                      Counsel



   James E. Kane (VSB #30081)
   KANE & PAPA, P.C.
   1313 East Cary Street
   Richmond, VA 23219
   (804) 225-9500 (phone)
   (804) 225-9598 (fax)
   Counsel for Debtor



                                     CERTIFICATE OF SERVICE

           I hereby certify that on May 27, 2020, I will electronically file the foregoing with the

   Clerk of Court using the CM/ECF system, which will then send a notification of such filing

   (NEF) to all counsel of record who have signed up to receive such notification and by first class

   mail to the parties on the attached list.


                                                       /s/ James E. Kane
                                                           James E. Kane




                                               4
Case 16-32472-KRH   Doc 47    Filed 05/27/20 Entered 05/27/20 14:42:14  Desc Main
                                                                 EXHIBIT A
                             Document     Page 5 of 10
Case 16-32472-KRH   Doc 47    Filed 05/27/20 Entered 05/27/20 14:42:14   Desc Main
                             Document     Page 6 of 10
Case 16-32472-KRH   Doc 47    Filed 05/27/20 Entered 05/27/20 14:42:14   Desc Main
                             Document     Page 7 of 10
Case 16-32472-KRH   Doc 47    Filed 05/27/20 Entered 05/27/20 14:42:14   Desc Main
                             Document     Page 8 of 10
Case 16-32472-KRH   Doc 47    Filed 05/27/20 Entered 05/27/20 14:42:14   Desc Main
                             Document     Page 9 of 10
Case 16-32472-KRH   Doc 47    Filed 05/27/20 Entered 05/27/20 14:42:14   Desc Main
                             Document     Page 10 of 10
